DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2019/0090842 A1.


Response to Amendment
The amendment filed on 11/13/2021 has been entered:
Claim 1 – 24 remain pending in the application;
Claim 10 – 24 are withdrawn from consideration;
Claim 1 – 19, 21, 23 and 24 are amended.

Applicant’s amendments to claim have overcome each and every claim objections, 112(f) claim interpretation and 112 claim rejections set forth in the Non-Final Office Action mailed on 08/31/2021. The corresponding claim objections, 112(f) claim interpretations and 112 claim rejections are withdrawn.


Response to Arguments
Applicant’s arguments with respect to the rejections of claim 1 – 20 under 35 U.S.C. 103 have been fully considered but they are not persuasive and/or are moot in view of new grounds of rejection.

Regarding the rejection to independent claim 1 applicant amended the claim to include limitations and submitted on p.11 – 13 that “Vignon does not disclose an acoustically registerable probe with a transducer array configured to "send and receive the acoustic pulses... respective to a second acoustically registerable probe," as required in amended claim 1”; “Vignon does not disclose that the beamformer is configured "in each of a plurality of iterations" to "decrement the field of view angle of the transducer array" and "send and receive the acoustic pulses, at the decremented field of view angle, respective to a second acoustically registerable probe"”; “Vignon does not disclose "a processor configured to determine a position of the second acoustically registerable probe based on the decremented field of view angle, time of flight of the acoustic pulses, and strength of the acoustic pulses in each of the plurality of iterations, as required by amended claim 1”; “Grenon also does not teach these elements of amended claim 1”.
Applicant’s arguments have been fully considered but they are not persuasive and are moot in view of new grounds of rejection for the following reasons.
First, Vignon does teach image probe 208 with transducer array sending and receiving acoustic pulses (see Vignon; [0048], [0051]). Vignon further teaches a catheter 204/404 with onboard ultrasound transmitter/receiver as the claimed second 
Second, Vignon does teach sweeping the field of view (see Vignon; [0060]) which has the same meaning of iteratively changing the field of view.
Third, Vignon does teach a processor (see Vignon; [0083], claim 20) configured to determine the position of second probe (see Vignon; [0055]) based on field of view (see Vignon; [0058], [0060]), time of flight (see Vignon; [0044]), and the strength of pulse (see Vignon; [0045]) in each of the sweeping.
Fourth, the remaining difference between the teaching of Vignon and the claimed invention is the field of view angle is decremented. Grenon is introduced to teach the decremented field of view angles for imaging sequences (see Grenon; Col.5, Ln.47 – 57; Col.5, Ln.58 – Col.6, Ln.16; Fig.2). In the art of ultrasound imaging, the aperture controls the field of view angle as shown in Fig.2.
Thus, applicant’s arguments regarding the rejection of claim 1 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.

Regarding the rejection of dependent claims, applicant’s remarks submitted on p.13 rely exclusively on supposed deficiencies with the rejection of parent claim 1. These remarks are not persuasive and/or moot in view of new grounds of rejection for the same reasons detailed above.

Overall, applicant’s remarks submitted on p.11 – 14 have been fully considered and the arguments are not persuasive and/or moot in view of new grounds of rejection. The amendment results in new grounds of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 1 – 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vignon et al. (US 2013/0041252 A1; published on 02/14/2013) (hereinafter “Vignon”) in view of Grenon et al. (US 5,349,262; published on 09/20/1994) (hereinafter “Grenon”).

Regarding claim 1, Vignon teaches an acoustically registerable probe ("… the present invention is directed to an ultrasonic tracking device and method …" [0005]; "… the position of the interventional tool is automatically co-registered with intra-operational ultrasound." [0082]), comprising:
a transducer array having a field of view (“… the N elements of the imaging array …” [0058]; the field of view is inherent property for any transducer array), the transducer array configured to send and receive acoustic pulses in the field of view (“The front end of the scanner guides transmit and receive beamforming from the imaging probe 208 used, for example, in TEE …” [0048]; “…  for example, transducer elements of an imaging array, which senses ultrasound for performing receive beamforming used in pulse-echo imaging …” [0051]); and
a beamformer coupled to the transducer array ("The scanner's beamformer 214 …” [0050]; see Fig.2 and 4) and configured to, in each of a plurality of iterations ("The imaging array sends out N beams into the medium, sweeping the field of view." [0060]; 
adjust a field of view angle of the transducer array ("The scanner's beamformer 214 processes the beamformed signal ..." [0050]; "The imaging array sends out N beams into the medium, sweeping the field of view." [0060]); and
control the transducer array to send and receive the acoustic pulses (“The array 102 send out a beam 108 that reflects off reflector 106 and returns to all elements 104 of the array 102. The flight of the pulse is over a distance r{P}+d{i,P} for element I …" [0044]) respective to a second acoustically registerable probe ("From these measurements, the relative position of the reflector 106 is computed geometrically.” [0044]; “The calculated position of the tracked receiver 218 can be superimposed on the real-time intra-operative ultrasound imaging display and/or pre-operative co-registered CT or MR images.” [0055]; “The time from beam emission to reception by the tracked receiver indicates the depth of the receiver, e.g., r(P) in FIG. 1 if the reflector 106 were a receiver.” [0076]; see Fig.2, 4 and 5, the catheter 204/404 is interpreted as the second probe which has trackable receiver/transmitter/reflector onboard); and
a processor (“The invention may be implemented by means of hardware comprising several distinct elements, and by means of a suitably programmed computer …” [0083]; “… that includes instructions executable by a processor to perform a plurality of acts …” claim 20) configured to determine a position of the second acoustically registerable probe ("From these measurements, the relative position of the reflector 106 is computed geometrically.” [0044]; “The calculated position of the tracked receiver 218 can be superimposed on the real-time intra-operative ultrasound imaging display and/or 
Vignon fails to explicitly teach that the field of view angle of the transducer array is decremented.
However, in the same field of endeavor, Grenon teaches the field of view angle of the transducer array is decremented (“A selected group of transducer elements transmits ultrasound energy into an object being imaged.” Col.5, Ln.47 – 57; “… the receive beam is dynamically focused, both in the lateral direction and in the elevation direction, at progressively increasing depths along a desired scan line …” Col.5, Ln.58 – Col.6, Ln.16; in the art of ultrasound imaging, the aperture controls the field of view angle, see Fig.2, the near field beam has larger FOV angle than the far field beam).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the beamforming as taught by Vignon 

Regarding claim 2, Vignon in view of Grenon teaches all claim limitations, as applied in claim 1, and Vignon further teaches wherein the second acoustically registerable probe is spaced apart from the acoustically registerable probe in the medium ("… in which a receiving ultrasound transducer 202, fixed to a catheter 204 {or other interventional tool or instrument, flexible or rigid}, is disposed within a region of interest 206 {such as part of the heart of a patient or animal subject} which is subject to imaging by the ultrasound scanner. While the region of interest 206 is being imaged by the scanner, whose imaging probe 208 ..." [0047]; see Fig.2, transducer 208 is spaced apart from transducer 202).

Regarding claim 3, Vignon in view of Grenon teaches all claim limitations, as applied in claim 2, and Vignon further teaches wherein the acoustically registerable probe and the second acoustically registerable probe are acoustically registered to a common coordinate system ("... beamforming localizes the ultrasound receiver in the region of interest 206 ..." [0053]; “The calculated position of the tracked receiver 218 can be superimposed on the real-time intra-operative ultrasound imaging display and/or pre-operative co-registered CT or MR images.” [0055]).

Regarding claim 4, Vignon in view of Grenon teaches all claim limitations, as applied in claim 3, and Vignon further teaches wherein the acoustically registerable 

Regarding claim 6, Vignon in view of Grenon teaches all claim limitations, as applied in claim 1, and Vignon further teaches wherein the transducer array is configured to form a large area probe ("Turning now to the top drawing in FIG. 2, the N elements of the imaging array sequentially send out an impulse, i.e., pulse, into the medium." [0058]; see Fig.2).

Regarding claim 7, Vignon in view of Grenon teaches all claim limitations, as applied in claim 1, and Vignon further teaches wherein the processor ("The invention may be implemented by means of hardware comprising several distinct elements, and by means of a suitably programmed computer ..." [0083]; “… that includes instructions executable by a processor to perform a plurality of acts …” claim 20) is configured to indicate a position of the acoustically registerable probe ("Since the r{P} leg of the flight is constant, the return flight distance d{i,P} is determined. From these measurements, the relative position of the reflector 106 is computed geometrically." [0044]) based on the time of flight and the signal strength of the acoustic signals ("The array 102 send out a beam 108 that reflects off reflector 106 and returns to all elements 104 of the array .


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vignon in view of Grenon, as applied in claim 2, and further in view of Mathew et al. (US 2006/0009695 A1; published on 01/12/2006) (hereinafter "Mathew").

Regarding claim 5, Vignon in view of Grenon teaches all claim limitations, as applied in claim 2, except wherein a transducer array of the second acoustically registerable probe and the transducer array of the acoustically registerable probe each have a bandwidth that shares one or more frequencies to permit communication therebetween.
However, in the same field of endeavor, Mathew teaches wherein a transducer array of the second acoustically registerable probe and the transducer array of the acoustically registerable probe each have a bandwidth that shares one or more frequencies to permit communication therebetween ("Ultrasound scanners 206 are connected to imaging system 200 and to each other via communication interface 208 … includes more than one communication network. These communication networks may be high speed or low speed, wired or wireless networks." [0021]; shared bandwidth is an inherent property of wireless communication).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound transducers as taught .


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vignon in view of Grenon, as applied in claim 7, and further in view of Guracar et al. (US 2004/0225218 A1; published on 11/11/2004) (hereinafter "Guracar").

Regarding claim 8, Vignon in view of Grenon teaches all claim limitations, as applied in claim 7, and Grenon further teaches wherein the processor is configured to decrement the field of view angle of the transducer array at each successive iteration (“A selected group of transducer elements transmits ultrasound energy into an object being imaged.” Col.5, Ln.47 – 57; “… the receive beam is dynamically focused, both in the lateral direction and in the elevation direction, at progressively increasing depths along a desired scan line …” Col.5, Ln.58 – Col.6, Ln.16; in the art of ultrasound imaging, the aperture controls the field of view angle, see Fig.2, the near field beam has larger FOV angle than the far field beam).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the beamforming as taught by Vignon with the dynamic aperture control as taught by Grenon. Doing so would make it possible to archive “dynamic elevation focusing” (see Grenon; Col.11, Ln.14 – 24).


However, in the same field of endeavor, Guracar teaches wherein the altering of the field of view angle of the transducer array at successive iteration ("The beamformer is operable to acquire electronically steered component frames of data responsive to different steering angles from a substantially same transducer position. The same scan pattern with different steering angles or different scan patterns resulting in different steering angles are used. Between two different scans, one or more scan lines may extend at a same angle from a same origin, but other scan lines are steered at different angles to provide component images responsive to different steering angles." [0021]) is to permit positional identification of the second acoustically registerable probe and/or the acoustically registerable probe ("The delayed and apodized signals are summed with a digital or analog adder to generate samples or signals representing spatial locations along the scan line." [0024]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the beamforming as taught by Vignon with the beam steering as taught by Guracar. Doing so would make it possible for "identifying clinical markers in compounded imaging" (see Guracar; [0005]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vignon in view of Grenon, as applied in claim 1, and further in view of Savitsky et al. (US 2012/0237102 A1; published on 09/20/2012) (hereinafter "Savitsky").

Regarding claim 9, Vignon in view of Grenon teaches all claim limitations, as applied in claim 1, except wherein the transducer array is configured to generate images that are stitched into a reference frame of the second acoustically registerable probe to create a larger image with a larger field of view.
However, in the same field of endeavor, Savitsky teaches wherein the transducer array is configured to generate images ("… computer 21 {see FIG. 4} of the acquisition and processing system 20 for visualization …" [0031]) that are stitched into a reference frame of the second acoustically registerable probe to create a larger image with a larger field of view ("... ultrasound volumes 18 can be obtained using existing 2D ultrasound probes coupled with motion-sensing equipment ..." [0029]; "… multiple adjacent volumes 18 may be aligned and stitched together to provide larger coverage of the anatomical region of interest." [0030]; the acquisition of different volumes is at different time; and the reference frame is an inherent property in the image alignment process, since the target frame of the alignment is interpreted as the reference frame).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound imaging as taught by Vignon with the 3D volume imaging as taught by Savitsky. Doing so would make it possible for "creating 3D ultrasound case volumes from 2D scans and aligning the ultrasound case volumes with a virtual representation of a body to create an adapted .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                              

/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793